Citation Nr: 1601403	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-43 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 25, 2013.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel











INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2013, the Board denied entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  At that time, the TDIU matter was remanded for additional development.

In October 2010, the Veteran revoked a power attorney previously authorized to a national veterans service organization (VSO).  He has been proceeding on appeal for this issue as self represented.  To the extent the Veteran may have appointed a state VSO for representation in other matters (e.g., ischemic heart disease claim), the Board refers to the RO the representative change for future claims as the change was not requested within 90 days following notification of certification and transfer of the records to the Board without good cause.  See 38 U.S.C.A. § 20.1304(b) (2015).


FINDING OF FACT

Prior to October 25, 2013, the Veteran's service-connected disabilities did not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to October 25, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

A standard November 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations, including in June 2013 specifically for this claim.  The examination reports are sufficient evidence for deciding the claim.  The reports are adequate as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

The case was remanded in May 2013 to obtain a medical opinion as to whether it was as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and diabetes mellitus, type II alone.  The required medical opinions have been obtained and associated with the claims file (the June 2013 reports identified above).  Thus, the Board finds there has been substantial compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, VA's duty to assist has been met.


II. TDIU
Legal Criteria

Preliminarily, effective October 25, 2013, the Veteran's combined rating is 100 percent.  On and after October 25, 2013, the Veteran was service connected for a single disability, coronary artery disease with congestive heart failure, at 100 percent.  Additionally, he was awarded special monthly compensation (SMC) at the housebound rate as other disabilities, including, his PTSD, were evaluated at or above 60 percent disabling.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  The claim for TDIU on and after October 25, 2013 is therefore rendered moot as the maximum compensation has been awarded.  Cf. Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Thus, the issue of entitlement to TDIU remains on appeal prior to October 25, 2013, when the heart disease was not service connected.

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Analysis

Prior to October 25, 2013, the Veteran's service-connected disabilities were PTSD (rated as 70 percent during the pendency of the appeal); and diabetes mellitus, type II (rated as 20 percent).  As such, the Veteran meets the schedular requirement under 38 C.F.R. § 4.16(a) for the entirety of the appeal.

The Veteran expressly submitted a claim for TDIU in October 2009.  The claim can also be construed as part and parcel of the previously addressed PTSD rating claim that was filed in February 2009.  See Rice, 22 Vet. App. at 447.  His recent employment background was as an extruder operator and as a shift supervisor for a combined total of the base 32 years.  The Veteran indicated in his October 2009 claim that he became unemployed in September 2008 and it was due to his PTSD.  He indicated he was a production supervisor with minimal college education.  The Veteran's SSA records indicate that the Veteran claimed disability on the basis of a protruding disc, leg problems, right shoulder pain, diabetes, and anxiety.  

For the reasons explained below, the Board finds that at no time during the appeal period was the Veteran unemployable (i.e, prevented from substantial and gainful employment) due to his service-connected PTSD and diabetes.

SSA records determined that the Veteran was not disabled due to his back disorder, which is not service connected.  A psychiatric review from these records opined that the Veteran's psychological impairments were not severe.  These records also indicated that the Veteran could perform sedentary work.  

The Veteran received a VA examination for diabetes in June 2013.  The examiner indicated that the Veteran "did not have any significant functional impairment from his diabetes mellitus type II" and that "neither physical nor sedentary employment is impacted."  The Veteran also received a VA examination for his PTSD in June 2013.  This examination noted that the Veteran was only experiencing "moderate psychiatric symptoms leading to moderate difficulty in social and occupational functioning."  The Board acknowledges that the VA examination report for PTSD notes that the Veteran's symptoms "would likely make it difficult for him to interact appropriately with some of his coworkers or supervisors" and that this would impact his work efficiency.  Nonetheless, the PTSD examiner opined that employment would actually result in a decrease of the Veteran's psychiatric symptoms.

This evidence does not show that the Veteran was prevented from following substantially gainful employment as a result of his service-connected PTSD and/or diabetes mellitus, alone or in combination.  Additionally, the earlier evidence of record, including treatment records and VA examination reports do not reflect that this was the case.  Notably, as discussed previously, the heart disease that was considered totally disabling is not for consideration as service connection was not in effect until October 25, 2013.

Thus, the evidence of record does not show that the Veteran was prevented from obtaining or retaining substantially gainful employment in light of his service-connected PTSD and diabetes mellitus, type II.  As the preponderance of the evidence is against the claim for TDIU prior to October 25, 2013, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, a TDIU is no warranted prior to October 25, 2013.


ORDER

A TDIU prior to October 25, 2013 is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


